Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 22, 2018

                                        No. 04-18-00418-CV

 IN RE WOOD GROUP PSN INC., Miller Environmental Services L.L.C., Star Tex Gasoline
  & Oil Distributors Inc., Basic Energy Services Inc., Cameron Inc., Chacho’s Vacuum Service
Inc., Coastal Chemical Co. L.L.C., Flint Energy Services Inc., FTS International Services L.L.C.,
     Helmerich & Payne International Drilling Co., Mission Petroleum Carriers Inc., Murphy
   Exploration & Production Company - USA, Murphy Oil Corporation, Plains All American
   Pipeline L.P., Rose Rock Midstream Field Services L.L.C., Stallion Oilfield Holdings Inc.,
  Stevens Tanker Division L.L.C., Strike L.L.C., Stuart Petroleum Testers Inc., Sunline Energy
               Services Inc., T.D. Trucking L.L.C., and Thomas Petroleum L.L.C.

                                  Original Mandamus Proceeding1
                                             ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Irene Rios, Justice

    The Real Party in Interest’s Motion to Extend Time to File Response is hereby
GRANTED. Time is extended to August 10, 2018.


           It is so ORDERED on this 11TH day of July, 2018.

                                                                   PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court